IN THE COURT OF APPEALS OF TENNESSEE
                             AT NASHVILLE
                              Assigned on Brief, May 20, 2003

                   PAULA BOWMAN v. STATE OF TENNESSEE

            Appeal from the Tennessee Claims Commission for Middle Tennessee
                      No. 20001431 William Baker, Commissioner



                   No. M2002-02616-COA-R3-CV - Filed November 3, 2003


This is an action against the State for damages for personal injuries sustained by the Appellant when
she slipped on the icy surface of a State-owned parking lot. The single Commissioner found in favor
of the State. The Claimant requested an en banc hearing which was granted with a concurrent Order
entered affirming the single Commissioner, without notice to the Claimant. We vacate and remand.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Tennessee Claims Commission is
                                 Vacated and Remanded

WILLIAM H. INMAN , SR. J., delivered the opinion of the court, in which CHARLES D. SUSANO , JR.,
and D. MICHAEL SWINEY , JJ., joined.

Paula Bowman, Nashville, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter,; Michael E. Moore, Solicitor General; and Dawn
Jordan, Assistant Attorney General, for the appellee, State of Tennessee.

                                            OPINION

       The Appellant suffered an injury when she slipped on the icy surface of a parking lot
managed by the State as an appurtenance to the Mid Cumberland Building in Nashville where the
Appellant was to be interviewed for employment by the State. The injury occurred at 8:30 a.m. on
March 15, 1999, a few hours after an ice storm of unusual proportions swept into the area.

         A formal complaint was filed against the State on March 13, 2000 before the Claims
Commission, alleging negligence on the part of the State for failing to remove the accumulated ice
or rectify the dangerous conditions created by the deluge. The Commission found that (1) the State
did not create or maintain a dangerous condition on State property; (2) the State did not have
reasonable opportunity to take appropriate measures to remove the ice, but (3) even so, the Claimant
was at least 50 percent at fault which barred a recovery.
       The Appellant requested an banc hearing which was granted. As pertinent here, the
applicable Rule, 0310-1-1-.03(4), adopted by the Claims Commission effective August 29, 1992,
provides:

               (4) . . . . upon a determination to grant a hearing en banc after a
               decision by an individual Commissioner, the Commission will further
               advise all parties whether the review will be limited to (a) argument
               of legal issues, (b) argument in general, (c) whether additional
               evidence may be introduced, or (d) whether there will be a complete
               re-trial of all issues.

       The en banc hearing was granted September 13, 2002, and on the same day an Order was
entered affirming the action of the single Commissioner. The Appellant was not notified in
accordance with Rule 0310-1-1-.03(4) as above set out. She appeals and presents for review a
number of issues all of which we pretermit except the issue which questions the procedure employed
by the en banc Commission which we sustain as dispositive of the case on appeal. We do not
address the merits of the claim. Our review of the single issue is one of law.

        We need not belabor the precise point. It is not disputed that the Appellant was not advised
of the en banc hearing as clearly required by Subsection (4) of the Rule, which the Commission
adopted and must abide. Accordingly, we deem it appropriate to vacate the judgment entered en
banc and remand the case for appropriate action. Costs are assessed against the State.



                                                      ___________________________________
                                                      WILLIAM H. INMAN, SENIOR JUDGE




                                                -2-